Order, Supreme Court, Bronx County (Bertram Katz, J.), entered September 16, 1996, which, insofar as appealed from as limited by defendants’ brief, upon a search of the record, dismissed defendant Arthur Ramos’ counterclaim for conversion as barred by the Statute of Limitations, unanimously affirmed, with costs.
The counterclaim is for conversion, and is barred by the three-year limitations period of CPLR 214 (3). We reject defendant’s argument that his pleading alleges a breach of fiduciary duty by an attorney to his client to which the six-year limitations period of either CPLR 213 (1) or (2) applies. Concur—Sullivan, J. P., Ellerin, Nardelli and Tom, JJ.